Citation Nr: 0005747	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The veteran had active military service from November 1944 to 
May 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

The veteran participated in a Travel Board hearing before the 
undersigned Member of the Board at the RO in December 1998.  
Regrettably, the tape recording of that hearing was damaged, 
and a transcript could not be produced.  The veteran was 
given an opportunity to waive a rehearing, but did not do so.  
In June 1999, the Board remanded the matter to the RO for the 
purpose of scheduling another Travel Board hearing.  The 
veteran subsequently informed the RO, through his 
representative, that such a hearing was no longer desired.


FINDINGS OF FACT

1.  The veteran injured his right thumb prior to his entry 
onto active duty in November 1944.

2.  There is no evidence of an increase in disability during 
the veteran's active military service.

3.  There is no evidence of a current disability of the right 
thumb.

4.  The claim is not plausible under the law.



CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of an injury to the right thumb is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's entrance examination, in October 1944, revealed 
normal extremities.  He entered into active military service 
the following month, on November 20, 1944.

Ten days after entering service, the veteran was seen with a 
complaint of inability to extend the right thumb.  Upon 
examination by a physician, it was noted that he had 
previously sustained a laceration on the dorsal surface of 
the right hand, at the metaphalangeal [sic] articulation of 
the first finger, and that, "[s]ince then, has been unable 
to extend thumb."  The examination reported as essentially 
normal except for inability to extend the phalanges of the 
right first finger.  The diagnosis entered at the time of 
that initial assessment was of an acquired deformity which 
had existed prior to enlistment ("EPTE") in service.

The veteran was transferred, on the same date, to a U.S. 
Naval Hospital, where the diagnosis was the same.  He gave a 
history of having cut his right thumb with a piece of glass 
one year before, at which time he had incurred a small 
puncture wound over the first metacarpal.  He reported that 
he had been seen by a doctor, but no treatment had been 
given.  He said he had never been able to extend the thumb 
completely.  Examination in the hospital was within normal 
limits except for the right thumb, which showed a minute scar 
over the head of the first metacarpal.  There was weakness of 
extension of the distal phalanx of the right thumb, but no 
injury to the tendon was noted.  X-ray examination of the 
right hand showed no evidence of pathology.  He was seen by 
an orthopedic consultant, who found him fit for duty. 

The final entry as to the aforementioned hospitalization was 
in mid-December 1944, and the veteran's service medical 
records contain no further reference to treatment for, or 
complaints involving, the right thumb.  Upon separation 
examination in May 1946, the extremities were noted to be 
normal.  There were no complaints reported with regard to the 
right hand.

Forty-eight years after his discharge, in October 1994, the 
veteran submitted a claim for VA benefits for an injury to 
his right thumb during recruit training.  In December 1994, 
he was asked to submit evidence in support of his claim, in 
particular any evidence of treatment for the claimed 
disability since his active service.  He submitted no 
evidence of treatment for, or diagnosis of, a right thumb 
disability.  In his notice of disagreement with the RO's 
denial of service connection, he cited his hospitalization 
during service.  In his substantive appeal, he agreed that 
his separation examination did not show any limitation of 
motion, but he said he was left with some degree of 
disability with the thumb.

The veteran's representative, in a VA Form 1-646, Statement 
of Accredited Representation in Appealed Case, filed in 
December 1996, asserted that the veteran underwent 
exploratory surgery during his hospitalization while in 
service.

As discussed in the Introduction, above, the veteran appeared 
at a hearing before the undersigned Member of the Board, at 
the RO, in December 1998.  Due to technical difficulties, a 
transcript of that hearing could not be prepared.  However, 
the undersigned does appreciate the veteran's taking the time 
and making the effort to testify at that hearing.

In a Written Brief Presentation to the Board in January 2000, 
the veteran's representative made numerous citations to 
statutes, regulations, and caselaw, and essentially argued 
that the veteran's claim is well grounded and that he should 
be awarded service connection.


II.  Legal Analysis

The veteran seeks entitlement to service connection for 
residuals of an injury to the right thumb.  Under applicable 
criteria, service connection may be granted for a disability 
resulting from disease or injury which was incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110 (West 1991).  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be addressed is 
whether the appellant has presented evidence of a well-
grounded claim.  If he has not presented a well-grounded 
claim, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  There is no duty to assist further 
in the development of the claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As will be explained below, the Board 
finds that this claim is not well grounded.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id. at 81.  
However, to be well grounded, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-263 (1992).  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 
Vet.App. at 81.  A claimant would not meet this burden merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet.App. at 
495.

A well-grounded claim for service connection requires:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).  The standard 
of proof for evidence to rebut the presumption of soundness 
is not evidence which is merely cogent and compelling, but 
evidence that is clear and unmistakable, that is, 
undebatable.  Vanerson v. West, 12 Vet.App. 254, 261 (1999).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

In reviewing the evidence before us, the Board finds that the 
veteran sustained an injury to his right thumb prior to his 
entry into active military service.  As the Court of Appeals 
for Veterans Claims has held, the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  In 
this instance, although the veteran's service entrance 
medical examination did not record any history or findings 
referable to abnormality of the thumb, he was seen by medical 
personnel within 10 days of entrance, and ample 
contemporaneous clinical data were recorded to the effect 
that he had suffered a laceration near the base of his thumb 
about a year before service.  Moreover, no new injury to the 
thumb in service was reported.  Thus, we find the presumption 
of soundness has been rebutted, and that the veteran had 
residuals of a right thumb injury prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the condition 
of the veteran's right thumb worsened, or became aggravated, 
during service.  As noted above, there must be a showing that 
the veteran's underlying disorder, as contrasted to merely 
symptoms, increased in severity.  

As reported, the service medical records do show that the 
veteran was, in 1944 shortly after his entry into active 
service, unable to fully extend his right thumb.  However, 
his inability to extend the thumb was not a result of his 
military service, but was the result of an injury that had 
occurred prior to his enlistment.  Although he told an 
examiner in service that he had "never" been able to 
completely extend his right thumb, it appears he meant to say 
that this limitation had existed since the pre-service 
injury.

In addition, a review of the veteran's service medical 
records fails to reveal treatment for this condition other 
than the observation during the first month of service.  
These same records also do not suggest that the disability 
increased in its severity as a result of his military 
service, and, in fact, the condition was not even noted 
during 1945 or 1946, including upon his discharge 
examination.  Nor is there any indication that any sort of 
surgery was performed on the thumb during service.  
Therefore, based upon the evidence before us, the Board must 
conclude that the veteran's right thumb disorder existed 
prior to service, and that the condition was not aggravated 
during his nearly eighteen months of Navy service.

The veteran, through his accredited representative, maintains 
that part of his service medical records have been lost or 
were possibly burned in a fire at the National Personnel 
Records Center.  He avers that he received 10 days of 
treatment for his claimed disorder at the start of his 
enlistment.  That he was seen for his complaints regarding 
his thumb for 10 days or more during his first month of 
service is not in dispute, and is, in fact, documented by the 
records in the claims file, discussed above.  There is no 
support in the record for the contention that there were 
additional service medical records which were lost or 
destroyed.  His service medical records appear to be 
complete, with an enlistment examination, records of initial 
inquiry into the right thumb condition, and a separation 
examination.

Also, the veteran's accredited representative has stated that 
VA should have obtained records concerning the veteran from 
the Army Surgeon General's Office (SGO).  While it is true 
that SGO records do show military hospital admissions and are 
useful where service medical records have been lost or 
destroyed, these records, for the period of 1942 to 1946, 
only cover US Army and US Army Air Corps personnel.  There 
are no records for the other service branches during World 
War II.  The veteran served in the Navy, not the Army, and, 
therefore, any claimed additional treatment for a right thumb 
condition would not appear in these records.

Overarching all these concerns is the fact that, although the 
veteran claims he now suffers from a disability of the right 
thumb and that it was somehow affected by his military 
service, medical evidence corroborating his claim has not 
been presented.  Moreover, medical evidence showing that the 
veteran currently has a right thumb disability has not been 
submitted.  Also, medical evidence has not been proffered in 
support of the proposition that the veteran's pre-existing 
thumb condition was aggravated by his military service.  

Hence, the Board is left only with the assertions made by the 
veteran.  Competent medical evidence has not been submitted 
by the appellant demonstrating that he injured his right 
thumb during service (as he claims), that the pre-existing 
condition was aggravated by his military service, and that he 
currently has a disability of the right thumb.  Based upon 
the record before us, we can only conclude that any 
symptomatology referable to the right thumb in service 
represented simply a flare-up, and not a permanent 
aggravation, of the pre-service disorder.  Mere contentions 
of the appellant, no matter how well meaning, without 
supporting medical evidence that etiologically relates the 
claimed condition with the veteran's service or shows that 
his pre-existing condition was aggravated by service do not 
constitute a well-grounded claim.  Caluza v. Brown, supra.  
See also Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  Therefore, the claim of entitlement 
to service connection for this condition is not well-grounded 
and the claim is denied.  Edenfield v. Brown, 8 Vet.App. 384 
(1994) (en banc).

The veteran, through his accredited representative, has 
argued that the claim should be remanded for the purpose of 
obtaining additional medical evidence.  The appellant has the 
initial burden of establishing a well-grounded claim for 
service connection for a disorder, and, until he does so, VA 
has no duty to assist him in developing additional evidence.  
38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. Brown, 6 
Vet.App. 136, 139-140 (1994).  The Board notes that the 
appellant has argued that he is entitled to have reasonable 
doubt resolved in his favor.  See 38 C.F.R. § 3.102 (1999).  
However, the claimant has the burden of submitting a well-
grounded claim, and the "benefit of the doubt" doctrine 
does not relieve him of that burden.  Epps v. Gober, 126 F.3d 
at 1469.  Having determined that the appellant's claim is not 
well grounded, we must conclude that he is not entitled to 
consideration of his claim under the provisions of 38 C.F.R. 
§ 3.102 (1999).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet.App. 341, 
344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464.  The Board 
finds VA has no outstanding duty to inform the appellant of 
the necessity to submit certain evidence to complete his 
application for VA benefits, see 38 U.S.C.A. § 5103(a) (West 
1991), because nothing in the record suggests the existence 
of evidence that might well ground this claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet.App. 
14, 17 (1993).  Thus, there is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet.App. 78.


ORDER

Entitlement to service connection for the residuals of an 
injury to the right thumb is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

